Citation Nr: 0921969	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-04 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk






INTRODUCTION

The Veteran served on active duty from February 1955 to 
February 1957.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2006 rating decision in which the RO, inter alia, 
denied service connection for bilateral hearing loss.  In 
June 2006, the Veteran filed a notice of disagreement (NOD).  
A statement of the case (SOC) was issued in December 2006, 
and the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in February 2007.

In May 2009, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes; the 
Veteran's assertions of in-service noise exposure appear to 
be credible and consistent with the circumstances of his 
service; and the competent opinion evidence on the question 
of whether there exists a relationship between current 
bilateral hearing loss and service is relatively evenly 
balanced.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral hearing loss 
are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the claim for service 
connection for bilateral hearing loss, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000Hz is 40 decibels or greater; the thresholds 
for at least three of these frequencies are 26 or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that his exposure to loud noise while in 
service has caused the claimed bilateral hearing loss.  
Specifically, he asserts in-service noise exposure while 
serving as an anti-aircraft artillery operator resulted in 
bilateral hearing loss.  The Veteran contends that he was 
exposed to loud noise while attending an anti-aircraft 
demonstration at Fort Bliss in June 1955.  The Board notes 
that the Veteran's service personnel records show he served 
in anti-aircraft artillery operations.  The Veteran denies 
any significant noise exposure after service, indicating he 
worked in retail sales after discharge with no noise 
exposure.

At the outset, the Board notes that the Veteran's service 
treatment and personnel records are not available for review, 
and were likely destroyed in an accidental fire at the 
National Personnel Records Center in 1973.  The Board is 
aware that in such cases, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the Veteran's claim for 
bilateral hearing loss has been undertaken with these 
heightened duties in mind.

The first documentation of the Veteran's hearing loss is in 
an October 2001 audiology report.  The Board notes, however, 
that the absence of in-service evidence of hearing loss is 
not fatal to the claim for service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a 
current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  Service connection is currently in 
effect for tinnitus. 

In September 2007, the RO received a letter from a private 
physician, Dr. SS, indicating that the Veteran was seen for 
an audiological evaluation.  Doctor SS reported the results 
of audiometric testing in graph form.  VA may not consider an 
uninterpreted audiogram as evidence.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995).  However, the physician also 
reported that speech audiometry revealed speech recognition 
ability of 72 percent in the right ear and 84 percent in the 
left ear.  The physician stated the results showed bilateral 
down sloping sensorineural hearing loss with right asymmetry.  
Doctor SS also noted that the Veteran has tinnitus.  At the 
evaluation, the Veteran described persistent severe noise 
exposure during service and one specific incident on the 
right side with coincident development of tinnitus.  In 
considering the Veteran's reported history of noise exposure, 
Dr. SS concluded that the Veteran's pattern of threshold 
responses was consistent with acoustic trauma, and that the 
incident of noise exposure on the right likely explains the 
asymmetry on the right.  In particular, Dr. SS noted some 
recovery at 8000Hz, as indicated on the Veteran's audiometric 
testing, is consistent with acoustic trauma.  

The Veteran underwent VA audiological evaluation in October 
2007.  At that time, audiometric testing revealed pure tone 
decibel thresholds, as follows:



HERTZ





500
1000
2000
3000
4000
8000
RIGHT
40
40
55
75
80
N/A
LEFT
35
30
45
65
65
N/A

The Veteran's speech discrimination score on the Maryland CNC 
word list was 80 percent in the right ear and 92 percent in 
the left ear.  

The diagnosis was bilateral moderate-severe sensorineural 
hearing loss.  The VA audiologist noted that the Veteran 
noticed a ringing in his ears following a gun demonstration 
at Fort Bliss in June 1955.  The audiologist also noted the 
Veteran's report that, following the incident , he saw an 
audiologist who informed him that he had "lost 15-20dB in 
the high frequencies" and the hearing loss would not become 
apparent for some time.  It was also noted that, after 
service, the Veteran worked in sales and had no noise 
exposure.  The VA audiologist concluded that the Veteran's 
present degree of hearing loss was not likely the result of 
noise exposure in 1955 as the Veteran reports not having a 
problem with soft speech until 40 years later.

The October 2007 VA audiological evaluation results clearly 
reflect that bilateral hearing loss to an extent recognized 
as a disability for VA purposes, per 38 C.F.R. § 3.385.  
Accordingly, the remaining question is whether the Veteran's 
current bilateral hearing loss is medically related to his 
service.

While the Veteran's service treatment records are not 
available, the Board notes that the Veteran's Form DD-214 
confirms that he served as an anti-aircraft artillery 
operator with the Army and attended Artillery School at Fort 
Bliss.  Considering the circumstances of the Veteran's 
service, he was undoubtedly exposed to some, and likely 
significant, noise exposure in service.  Importantly, the RO 
granted service connection for tinnitus, relying on the 
Veteran's statements surrounding the June 1955 anti-aircraft 
demonstration at Fort Bliss and the Veteran's lack of noise 
exposure working in sales after discharge.  Thus, the 
Veteran's assertions of in-service noise exposure appear to 
be credible, and consistent with the circumstances of 
service.  

Moreover, the Board finds that, while the record includes 
conflicting opinions on the question of whether there exists 
a relationship between the Veteran's current hearing loss 
disability and in-service noise exposure, careful review of 
these opinion reveals that they are relatively evenly 
balanced.  As indicated, Dr. SS concluded that the Veteran's 
current bilateral hearing loss is consistent with the 
Veteran's in-service noise exposure, while the VA audiologist 
disagreed with that assessment.  Although the VA audiologist 
had access to the Veteran's claims file, and it is unclear 
what documents Dr. SS reviewed in reaching the noted 
conclusion, both Dr. SS and the VA audiologist appear to have 
based their opinions on audiological testing of the Veteran 
and consideration of his reported medical history and 
assertions.  Moreover, while the VA audiologist appears to 
have placed some significance on the absence of hearing loss 
for many years-contrary to Ledford, as indicated above-like 
Dr. SS, he also noted the absence of evidence of post-service 
occupational noise exposure.  Further, while Dr. SS did not 
interpret his audiogram results, unlike the VA audiologist, 
he provided a more clearly stated rationale for his opinion.  
Under these circumstances-and considering the strengths and 
weakness of each opinion, as noted-the Board finds that 
these opinions are, at least, in relative equipoise. 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the totality of the evidence, and resolving all 
reasonable doubt on the questions of in-service injury and 
medical nexus in the Veteran's favor, the Board finds that 
the criteria for service connection for bilateral hearing 
loss are met.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


